May 13, 2015 ·


Michael Davis #933173
Allred Unit
2101 FM 369 North
Iowa Park, TX 76367-6568


Abel Acosta, ·clerk
Texas Court of Criminal Appeals
P.O. Box 12308, Capitol Station
Austin, TX 78711

RE:   RmUEST FOR CAUSE NUMBER

Dear Mr. Acosta:

      Please send me the cause number .for my Application For Writ Of Mandamus

styled Michael Davis v. Honorable Marc Carter which was mailed .to your office

on May 8, 2015.    Thank you.

Respectfully,

t1~~~r----
Michael Davis
                                                        RECEIVED IN
                                                     00URt OF CRiRIIII\IAt APPEALS
                                                            MAY 18 2015

                                                        ~b~~$~, Cleu:tk